     Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 1 of 139


 1   JAMES L. COOPER (pro hac vice)
     MICHAEL A. RUBIN (pro hac vice)
 2   ARNOLD & PORTER KAYE SCHOLER LLP
     601 Massachusetts Ave., N.W.
 3   Washington, D.C. 20001
     Telephone: 202.942.5000
 4   Facsimile: 202.942.4999
     Email: james.cooper@arnoldporter.com
 5   Email: michael.rubin@arnoldporter.com

 6   DANIEL B. ASIMOW (SBN 165661)
     BENJAMIN T. HALBIG (SBN 321523)
 7   ARNOLD & PORTER KAYE SCHOLER LLP
     Three Embarcadero Center, 10th Floor
 8   San Francisco, CA 94111-4024
     Telephone: 415.471.3100
 9   Facsimile: 415.471.3400
     Email: daniel.asimow@arnoldporter.com
10   Email: benjamin.halbig@arnoldporter.com

11   Attorneys for Defendants
     TAIYO YUDEN CO. LTD. & TAIYO YUDEN (USA) INC.
12

13
                             UNITED STATES DISTRICT COURT
14
                          NORTHERN DISTRICT OF CALIFORNIA
15
                                       SAN JOSE DIVISION
16
      FLEXTRONICS INTERNATIONAL USA,                Case No. 5:19-cv-00078-EJD
17    INC.
                                                   DECLARATION OF BENJAMIN HALBIG
18                       Plaintiff,                IN SUPPORT OF TAIYO YUDEN, TDK
                                                   AND MURATA DEFENDANTS’ MOTION
19         v.                                      TO DISMISS PLAINTIFF’S THIRD
                                                   AMENDED COMPLAINT
20    MURATA MANUFACTURING CO., LTD.,
      et. al.                                      Date:       May 7, 2020
21                                                 Time:       9:00 a.m.
                         Defendants.               Place:      Courtroom 4, 5th Floor
22                                                 Judge:      Hon. Edward J. Davila

23

24

25

26

27

28

     DECLARATION OF BENJAMIN HALBIG ISO TAIYO YUDEN, TDK AND MURATA        Case No. 5:19-cv-00078-EJD
     DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED COMPLAINT
     Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 2 of 139


 1          I, Benjamin T. Halbig, declare and state as follows:

 2          1.      I am an attorney licensed in the State of California and admitted to the United

 3   States District Court for the Northern District of California. I am an associate at Arnold & Porter

 4   Kaye Scholer LLP, counsel for Defendants Taiyo Yuden Co., Ltd. and Taiyo Yuden (U.S.A.)

 5   Inc. (collectively “Taiyo Yuden”).

 6          2.      I submit this declaration in support of the Taiyo Yuden, TDK, and Murata

 7   Defendants’ Motion to Dismiss Plaintiff’s Third Amended Complaint.

 8          3.      A true and correct copy of a Redlined Third Amended Complaint (“TAC”) is

 9   attached as Exhibit A. This document was generated by comparing the TAC (ECF No. 91-5) to

10   the original Complaint, ECF No. 1. The Redlined TAC was then redacted to conform to the

11   pending administrative motion to redact the TAC (ECF No. 91) consistent the Court’s Order

12   permitting the same redactions to the Second Amended Complaint (ECF No. 78). The redacted

13   text is not cited in the Motion to Dismiss.

14          I declare under penalty of perjury under the laws of the United States and the State of

15   California that the foregoing is true and correct to the best of my knowledge.

16          Executed this 15th day of January, 2020 in San Francisco, California

17
                                                         /s/ Benjamin T. Halbig
18                                                       BENJAMIN T. HALBIG
19

20
21

22

23

24

25

26

27

28                                                   -1-
      DECLARATION OF BENJAMIN HALBIG ISO TAIYO YUDEN, TDK AND MURATA                  Case No. 5:19-cv-00078-EJD
      DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED COMPLAINT
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 3 of 139




               EXHIBIT A
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 4 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 5 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 6 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 7 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 8 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 9 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 10 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 11 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 12 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 13 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 14 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 15 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 16 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 17 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 18 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 19 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 20 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 21 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 22 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 23 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 24 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 25 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 26 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 27 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 28 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 29 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 30 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 31 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 32 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 33 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 34 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 35 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 36 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 37 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 38 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 39 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 40 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 41 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 42 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 43 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 44 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 45 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 46 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 47 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 48 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 49 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 50 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 51 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 52 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 53 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 54 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 55 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 56 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 57 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 58 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 59 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 60 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 61 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 62 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 63 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 64 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 65 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 66 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 67 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 68 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 69 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 70 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 71 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 72 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 73 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 74 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 75 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 76 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 77 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 78 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 79 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 80 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 81 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 82 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 83 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 84 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 85 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 86 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 87 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 88 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 89 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 90 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 91 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 92 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 93 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 94 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 95 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 96 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 97 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 98 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 99 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 100 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 101 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 102 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 103 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 104 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 105 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 106 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 107 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 108 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 109 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 110 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 111 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 112 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 113 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 114 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 115 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 116 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 117 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 118 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 119 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 120 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 121 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 122 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 123 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 124 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 125 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 126 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 127 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 128 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 129 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 130 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 131 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 132 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 133 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 134 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 135 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 136 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 137 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 138 of 139
Case 5:19-cv-00078-EJD Document 96-1 Filed 01/15/20 Page 139 of 139
